DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the reply filed on 10/9/20, certain amendments to the claims were not properly annotated as not all of the changes to the claims were indicated with proper underlining and/or cross-outs. For the purposes of advancing prosecution, the claims as filed on 10/9/20 have been examined on the merits. Future non-compliant responses/amendments however will not be entered or considered. It is noted wherein the Examiner’s Amendment provided below includes further amendments to several of the claims filed on 10/9/20.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick G. Burns, #29,367, on 1/14/21.

The application has been amended as follows: 

IN THE CLAIMS:
Amend claims 1, 2, 4-6, 8, 12, 23 and 24 as follows:


a first coupling structure having a first straight pipe portion and a first fitting portion as a curved body that forms a part of a spherical body connected to one end of the first straight pipe portion; and
a second coupling structure having a second straight pipe portion and a second fitting portion as a curved body that forms a part of a spherical body connected to one end of the second straight pipe portion,
wherein any one of the first and second fitting portions has a diameter larger than those of the first and second straight pipe portions and is fitted to the other fitting portion such that sphere centers of the first and second fitting portions match each other to allow semi-omnidirectional sliding or pivoting,
the first and second straight pipe portions have center axis lines decentered from each other not to pass through the sphere centers of the first and second fitting portions,
a part of an inner surface of the first or second straight pipe portion and at least a part of an inner surface of the first or second fitting portion form a continuous plane portion as seen in a cross-sectional side view on a first plane formed by the sphere center and the center axis line of the first or second straight pipe portion, and
an edge circumference of at least the first or second fitting portion is formed in a position separated from a reference plane by 10 to 30% of a maximum diameter length of a spherical portion formed on the reference plane in a direction opposite to a part where the first or the second straight pipe portion is connected, as seen in a cross-sectional side view on said first plane formed by the sphere center and the center axis line of the first or second straight pipe 

CLAIM 2.  (Currently Amended) The liquid pipe coupling universal joint according to claim 1, wherein the maximum diameter of the spherical body in the first or second fitting portion is set to be 1.2 to 2.0 times 

CLAIM 4.  (Currently Amended) The liquid pipe coupling universal joint according to claim 1, wherein the angle between the center line portion of the straight pipe portion of the first or the second straightpipe portion and the straight line formed by linking the sphere center and the center line portion of the first or second straightpipe portion is 30° to 62°.

CLAIM 5.  (Currently Amended) The liquid pipe coupling universal joint according to claim 4, wherein the angle between[[ a]] the center line portion of the first or the second straight pipe portion the straight line formed by linking the sphere center and the center line portion of the first or the second straight pipe portion is 38° to 52°.

CLAIM 6.  (Currently Amended) The liquid pipe coupling universal joint according to claim 5, wherein the [[an ]]edge circumference of the first or second fitting portion is formed in a 
the spherical body portion of the first or second fitting portion has a maximum diameter set to be 1.2 to 2.0 times larger than the diameter of the first or second straight pipe portion.

CLAIM 8.  (Currently Amended) The liquid pipe coupling universal joint according to claim 5, wherein the angle between the center line portion of the first or the second straight pipe portion and the straight line obtained by linking the sphere center and the center line portion of the first or the second straight pipe portion is set to 45°.

CLAIM 12.  (Currently Amended) The liquid pipe coupling universal joint according to claim 1, wherein a packing member is arranged between an inner surface of an outer fitting portion of the first or the second fitting portion and an outer surface of an inner fitting portion of the second or the first fitting portion and between the reference plane and the edge circumference.



CLAIM 24.  (Currently Amended) The liquid pipe coupling universal joint according to claim 23, wherein an outward swelling portion is provided in a portion of an outer surface of the outer fitting portion opposite to a position where the annular recessed groove portion is formed in the inner surface of the outer fitting portion.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679